WHITING, J.
(dissenting). While fully concurring in the law laid down in the foregoing opinion, I ám o’f the opinion that this court, instead of affirming the .trial court, should direct judgment for the appellant in conformity with'the findings of the trial court.
The appellant came into this court claiming that ’the provision in the statute in question, which provision purports to give the county commissioners power to raise the salary of county auditor to $1,500 in counties of over 12,000 in population, was unconstitutional. The respondent came into this court, interpreting said provision to give the county commissioners the absolute right in all cases where the population was over 12,000 to give the audit.or a salary of $1,500. Neither party conceded that this provision w.as in any manner controlled or affected by the other parts of the section. If respondent 'had been correct in his claim that the section 'through this provision attempted to give the commissioners the right to place the salary at $1,500 regardless of the assessed valuation of the property of the county, then this court would have had to hold such provision unconstitutional, and it is only by construing the whole section contrary to the conténtion of both parties that this court has held- the same constitutional. It is therefore conceded by the opinion that under the findings in this case the defendant drew more than he was legally entitled to (and a computation shows that such excess for the two years was some $230), and it seems to us that it is the duty of this court to direct judgment in conformity with the law as laid down herein, and that full justice to both parties would be meted out by so doing and allowing neither party costs in this court.